940 So.2d 1288 (2006)
Stephen TERRY, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-3019.
District Court of Appeal of Florida, Fifth District.
November 9, 2006.
Stephen Terry, Quincy, pro se.
No Appearance for Respondent.
PER CURIAM.
The appellant, Stephen A. Terry, seeks certiorari review of the trial court's order denying his motion filed pursuant to rule 3.800(c), Florida Rules of Criminal Procedure, to mitigate his sentence. An order entered on a rule 3.800(c) motion to reduce or modify a sentence is not appealable, however, it is subject to review in an extraordinary case under this court's certiorari jurisdiction. See Byrd v. State, 920 So.2d 825 (Fla. 2d DCA 2006). As the appellant has failed to demonstrate that he is entitled to certiorari relief, the petition is denied.
DENIED.
PALMER, ORFINGER, and MONACO, JJ., concur.